Order entered September 24, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00528-CR

                              CALEB BOON EDWARDS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 5
                                      Collin County, Texas
                              Trial Court Cause No. 005-86540-2018

                                            ORDER
        Before the Court is the State’s September 23, 2019 motion for extension of time to file its

brief. We GRANT the motion and ORDER the State’s brief, received that same day, filed as of

the date of this order.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE